Citation Nr: 1139866	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-19 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a disability of the eyes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1956 to October 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2006 and November 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for residuals of an injury to the eyes. 

The Board notes that the RO found that a proper notice of disagreement (NOD) had not been filed in response to the November 2006 rating decision denying service connection for glaucoma.  Rather, it construed the Veteran's January 2007 NOD as a new claim for a different disability of the eyes.  Acknowledging that there was some ambiguity in this respect, the Board finds otherwise.  Specifically, the January 2007 NOD states that while the Veteran agreed with the denial of glaucoma, he disagreed with the denial of his claim for an "eye injury" which occurred during active service.  The Veteran, in effect, was stating that even if the RO found that glaucoma was not service connected, he still suffered from other residuals of an in-service injury to the eyes.  In this regard, the Board acknowledges that that the Veteran's initial claim was for bilateral glaucoma, as reflected in a May 2006 report of contact form.  However, in a July 2006 statement, the Veteran asserted that he had glaucoma "plus several other things going on with [his] eyes" which he thought might be due to an injury he sustained in service in which a fire extinguisher fell and discharged a "hard stream" directly into his eyes.  The Veteran has in fact been diagnosed with several eye conditions, as will be discussed below.  Thus, based on this statement, the Board finds that the scope of his May 2006 claim, as clarified in the July 2006 statement, comprehends any disability of the eyes that might be related to the alleged in-service eye injury, and not just glaucoma.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009);Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Veteran's statement in the January 2007 NOD that he agreed with the glaucoma decision but disagreed with the finding that he did not have any other residual of an injury to the eyes is perfectly consistent with the fact that the Veteran was effectively claiming any residual of his alleged in-service injury.  Indeed, the November 2006 rating decision itself makes clear that the denial of service connection for glaucoma was grounded at least in part on the fact that an injury to the eyes during service could not be corroborated.  The Board also emphasizes that VA has a duty to construe a claimant's pleadings liberally.  See Szemraj v. Principi, 357 F.3d 1370 (2004).  In sum, as the January 2007 statement clearly expresses disagreement with the November 2006 rating decision insofar as it denied a disability of the eyes, it satisfied the requirements for a NOD.  See 38 C.F.R. § 20.201 (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim of entitlement to service connection for a disability of the bilateral eyes must be remanded for further development. 

The National Personnel Records Center (NPRC) has indicated that the Veteran's service treatment records were most likely destroyed in the July 1973 fire that occurred at the NPRC in St. Louis, Missouri.  The Board notes that when service medical records are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In a July 2006 statement, the Veteran related that during active service a fire extinguisher discharged directly into his eyes.  He was told at the time by medical personnel that his eyes were badly burned.  His eyes were flushed out and bandaged for several days.  He stated that his vision was impaired but that his "eyes got better" after a week.  Although this incident cannot be verified due to the fact that the Veteran's service treatment records were destroyed, the Board finds it to be credible given the specific details the Veteran provided.  See id.  The Veteran also stated that when he was first seen in the eye clinic at VA in April 2003, he was diagnosed with glaucoma and several other conditions, including cataracts and a "tear or thin spot on [an] optic nerve."  According to the Veteran, the treating provider asked at this time whether he had ever sustained trauma to one or both eyes.  When the Veteran related the incident of being sprayed in the eyes by a fire extinguisher during active service, the treating provider stated that this injury was possibly related to one of his current eye disorders. 

Given VA's heightened duty to assist in this case, the Board finds that a VA examination is warranted to determine the likelihood that one or more of the Veteran's current eye disorders may have been caused or aggravated by the in-service injury described in the preceding paragraph.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this regard, the Veteran has been diagnosed with primary open-angle glaucoma, mild cataracts, meibomian gland dysfunction (MGD), retinal lattice degeneration, a history of mild nonproliferative diabetic retinopathy, and an atypical papilloma on the left lower lid near the nasal margin which had been stable for over twelve years, and was first noted on examination findings in April 2006.  The VA examiner should assume for the purposes of the opinion that the Veteran was in fact sprayed in the eyes by a fire extinguisher during active service.  

The July 2006 statement reflects that the Veteran was first seen at the VA Ft. Wayne eye clinic in April 2003.  The VA treatment records in the claims file only date back to August 2005.  Accordingly, the Veteran's VA treatment records from the Northern Indiana Health Care System from April 2003 to August 2005 should be obtained and associated with the file. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's VA treatment records from the Northern Indiana Health Care System from April 2003 to August 2005 should be obtained and associated with the file. 

2. The Veteran should be scheduled for a VA eye examination to assess the likelihood that any of his current eye disorders might be related to active service.  The examination must be performed by a medical professional with appropriate expertise, such as an ophthalmologist.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examiner should also review the Board's discussion in the body of this remand for a helpful overview. 

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether one or more of the Veteran's current eye disorders is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, to include being sprayed in the eyes by a fire extinguisher, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  For the purposes of the opinion, the examiner should assume that the Veteran was in fact sprayed in the eyes by a fire extinguisher during active service, as discussed in the body of this REMAND. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


